DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ after final submission, filed on 07/26/2021, in response to claims 1-11 and 20-28 rejection from the final office action (05/27/2021), by amending claims 1-3, 6-7, 20-21, 23-24 and 27-28 is NOT entered because argument is either not persuasive or requires further search and/or consideration. 

Response to Arguments
Applicant's arguments filed 07/26/2021 have been fully considered but they are not persuasive. 
In regarding to the amendment of claim 20 and its dependent claims, see the bottom of page 9. 

The examiner notices the amendment of claim 20 and some of the dependent claims are again removing items taught by the prior arts from Applicants’ list of Markush claim of two (or three) layers. 

In regarding to claim 1, claims 1-11 and 20-26, Applicants argue that Change ‘015 does not teach “a plurality of precursor sources coupled upstream of the remote plasma unit”, see the top of page 11.
This argument is found not persuasive.

‘015 clearly teaches that “For example, the dry cleaning process can employ remote plasma system 4 to dissociate Cl.sub.2 gas molecules and/or other gases. Similarly, remote microwave plasma system 4 can be used to dissociate titanium and other process gas molecules during the deposition process and the dissociated ions can be channeled to chamber 30. The present invention can be used with different cleaning sources including F.sub.2, ClF.sub.3 and others, and the techniques of the present invention can be employed with different titanium sources, for example, TiI.sub.4 (a solid) and any other titanium halide compound” ([0098]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEATH T CHEN/Primary Examiner, Art Unit 1716